Citation Nr: 0303249	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  96-31 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hemifacial spasm as 
secondary to service-connected residuals of a cervical spine 
injury.

2.  Entitlement to an initial rating in excess of 20 percent 
for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from March 1954 to 
March 1957.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions.  In October 1999, the Board 
determined that the veteran had submitted a well-grounded 
claim for service connection for a psychiatric disability 
secondary to service-connected residuals of a cervical spine 
injury, and remanded this claim (as well as a claim for 
service connection for hemifacial spasm as secondary to 
residuals of a cervical spine injury) for additional 
development.  By a July 2001 rating decision, the RO 
continued to deny service connection for hemifacial spasm as 
secondary to service-connected residuals of a cervical spine 
injury, and this claim is now ready for final adjudication. 

By its July 2001 rating decision, the RO also granted service 
connection for major depression as secondary to residuals of 
a cervical spine injury, and assigned a 20 percent rating for 
this disability.  The issue as to whether the veteran is 
entitled to an initial rating in excess of 20 percent for 
major depression is referenced in the Remand section below.


FINDING OF FACT

A VA physician has opined that it is as least as likely as 
not that the veteran's diagnosed hemifacial spasm is 
proximately due to his service-connected residuals of a 
cervical spine injury. 


CONCLUSION OF LAW

Service connection for hemifacial spasm is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.310 (2002).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).   "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2002).
  
There is no allegation that the veteran aggravated (during 
active duty) a preexisting hemifacial spasm condition, so 
service connection on that basis is not at issue in this 
case.  38 C.F.R. § 3.306 (2002).  Where chronicity of a 
disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology 
between the currently claimed disability and a condition 
noted in service.  38 C.F.R. § 3.303(b) (2002). 

Service connection may also be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995).  A veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

In this case, service medical records reflect that the 
veteran sprained his back during basic training, and that he 
was seen on several occasions with complaints of back pain.  
By an August 1957 rating decision, the RO granted service 
connection for residuals of a cervical spine injury.

At an August 1997 VA examination, the veteran reported that 
he had fallen on his head while on active duty, and that he 
had felt neck and back pain ever since.  He reported that for 
the prior three years, his left eye had not wanted "to stay 
open."  He said that a doctor had apparently told him that 
this symptom was a trauma related to his original neck 
injury.  Following his examination, he was diagnosed as 
having, in pertinent part, hemifacial spasm, although the 
examiner noted that this might have been due to demyelinating 
disease.  

Following a January 2003 VA examination, the diagnosis of 
left hemifacial spasm was confirmed.  The VA physician also 
included the following text in the examination report:  

[I]t is my opinion that it is at least as 
likely as not that the hemifacial spasm 
is proximately due to or the result of 
the cervical spine and head injury that 
[the veteran] incurred.  It is as least 
as likely as not the product of this 
incident in the military that caused a 
cervical spine injury.  It is not likely 
due to demyelinating disease . . .

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
current left hemifacial spasm is secondary to his residuals 
of cervical spine injury, and that service connection for 
this disability is warranted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002) (regulations implementing the VCAA).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In light of the result in this case (a full grant of 
claim for service connection), the Board finds that any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error. 

ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, service connection for hemifacial 
spasm, as secondary to service-connected residuals of a 
cervical spine injury, is granted.

REMAND

By a July 2001 rating decision, the RO granted service 
connection for major depression and assigned an initial 20 
percent rating for this disability.  The veteran was advised 
of this rating decision in a July 2001 letter, and his 
representative appeared to indicate disagreement with the 
initial rating in a written statement associated with the 
claims file in August 2001.  Because a timely notice of 
disagreement was filed, the RO must provide the veteran and 
his representative with a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999) (When a notice of 
disagreement is filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a statement of 
the case).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

Provide the veteran and his 
representative with a statement of the 
case that conforms with 38 U.S.C.A. 
§ 7105(d)(1) (West 2002); in particular, 
one that discusses the laws and 
regulations pertaining to its July 2001 
rating decision assigning an initial 20 
percent rating for major depression 
(including the criteria pertaining to 
rating mental disorders in effect prior 
to and from November 7, 1996); a 
discussion of how such laws and 
regulations affect the RO's decision; and 
a summary of the reasons for such 
decision.  Give the 
veteran and his representative an 
opportunity to respond to the statement 
of the case.  If, and only if, the 
veteran perfects his appeal with a timely 
submission of a substantive appeal, the 
case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
C. W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel. 

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



